DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 9/21/2021, with respect to the amendments to claims 19 and 20 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 14-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 14; Kawada et al. U.S. PGPUB No. 2013/0146763 discloses an imaging device which selects a first reference point a1 in an image and a second reference point b1 in another image ([0233]). However, Kawada does not disclose that the first reference point is located on a first sample section in an image, while the second reference point is located on a second sample section in the same image.
Hasegawa U.S. Patent No. 6,262,731 discloses an imaging device configured to capture an image of a sample (the “sample”, being an URL, and image processing is performed on an image of this URL sample [Abstract]) including a plurality of sections, the imaging device comprising: an imaging unit configured to generate an image signal indicating an image of the sample (“ An information processor obtains information (home page) from an arbitrary information apparatus connected to the information processor via a network” [Abstract]); a controller configured to generate the image of the sample using the image signal (“The data analyzing unit 4 converts the data received by the communication unit 3 into display data” [col. 5; lines 55-57]); and an interface 5 configured to receive a specified input specifying coordinates of the image (“The coordinate input unit 5 is used to input coordinates from a pointing device” [col. 5; lines 59-61]), wherein the interface receives the specified input specifying coordinates of a first characteristic point 61 of a first sample section (as illustrated in figure 6), and coordinates of a first observation region 62 which is a partial region of the first sample section in the image 21 (as illustrated in figure 6), the interface further receives the specified input specifying coordinates of a second characteristic point 25 of a second sample section in the image 21 (as illustrated in figure 6), the controller calculates, according to a first correspondence relationship between the coordinates of the first characteristic point 61 and the first observation region 62, a second correspondence relationship between coordinates of the second characteristic point 25 and coordinates of a second observation region 62 which is a partial region of the second sample section (when the first and second sample sections totally overlap), and the controller specifies the coordinates of the second observation region according to the second correspondence relationship, and generates an image 80 of the specified second observation region (as illustrated in figure 8). However, Hasegawa does not disclose that the first observation region is a partial region of a first sample section in the image, while the second observation region is a partial region of the second sample section in the same image.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a controller that generates an image of a specified second observation region of an image of a sample according to a correspondence relationship between a second selected characteristic point and coordinates of a second observation region which is a partial region of a second sample section in an image; wherein the second correspondence relationship is calculated by the controller according to a first correspondence relationship between coordinates of a first characteristic point and a first observation region which is a partial region of a first sample section in the image.

Regarding independent claim 17; claim 17 includes substantially similar limitations to those of independent claim 14 and is allowable at least for the reasons indicated with respect to claim 14.

Regarding independent claim 18; claim 18 includes substantially similar limitations to those of independent claim 14 and is allowable at least for the reasons indicated with respect to claim 14.

Regarding dependent claims 19-26; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 14.

Regarding dependent claims 27-30; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 17 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881